Dissenting Opinion by Waterman, J. In the action, commenced by attachment, no service of process was ever had, and the personal judgment rendered, rests for its validity upon an appearance and a motion made bjr the defendant through his attorney. It appears by copies of papers which the clerk certifies were filed in “ said court ” that on the 23d day of September, 1891, there was filed the following paper: “ State of Illinois, j County of- Cook, } ss. In the Circuit Court, September Term, 1891. John W. McClelland vs.Elias Y. Baldwin. ) We hereby enter the appearance of the above named defendant and our appearance as attorneys for defendant. Cratty Brothers, Attorneys for Defendant. Sept. 23, 1891.” Thereafter, upon notice to plaintiff’s attorneys a rule was obtained by the defendant requiring the plaintiff to file a more specific bill of particulars within ten days. Two days thereafter the plaintiff filed another bill of particulars, whether a “ more specific ” one, as the rule required, is a matter upon which, neither any finding of the court below nor any discharge of the rule is shown by the record. The record of the entry of judgment in this cause is as follows: “ And afterward, to wit, on the 17th and 19th day of October, A. D. 1891, the following among other proceedings were had and entered in said court, to wit: John W„ McClelland ) 93093 vs. > Elias J. Baldwin. ) Attachment. This day comes the plaintiff to this suit by his attorney, and it appearing to the court that the defendant failed to plead herein, on motion of plaintiff’s attorney it is ordered that the default of said defendant be taken and the same is hereby entered ■ herein of record for want of a plea filed in said cause. * * * Therefore it is considered by the court that the plaintiff do have and recover from the defendant his said damages of three thousand four hundred and twenty-three dollars and six cents in form as aforesaid by the court assessed, together with his costs and charges in this behalf expended, and have execution therefor; and it further appearing that personal service of process issued in said cause was had on Washington Park Club as garnishee herein, and it being called, comes not * * * but makes default, which is, on motion of plaintiff’s attorney, ordered to be taken, and the same is hereby entered herein of record, wherefore a conditional judgment ought to be rendered against said garnishee. Therefore it is considered by the court that the defendant, for the use of the plaintiff, do have and recover, of and from the said garnishee, the sum of $3,423.06 * * * together with his costs and charges * * * , unless the said garnisliee, after being duly served with scire facias to be issued, shall show cause, if any it has, why the above conditional judgment shall not be made final and execution issue accordingly. ” Following this, in the transcript certified to this court, is the following: Order October 19, 1891. “John W. McClelland 93093 vs. Elias J. Baldwin. ) Attachment. On motion of plaintiff’s attorney, it is ordered that a scire fados do issue herein against the garnishee, Washington Park Club.” Following this is, “And afterward, to wit, on the 19th day of October, A. D. 1881, there issued out of said court * * * the People’s writ of scire facias” etc. This judgment, a single act, appears to have been rendered on two days, viz.: the “17th and 19th day” of October. The 17th day of October, 1891, fell on Saturday, the last day of the September term of the Circuit Court. The 19th day of October, 1891, fell on Monday, the first day of the October term of said court. We have thus, according to the record, a judgment rendered, one single definite sentence of the law imposed, upon two days, and at two different terms of court. There is no warrant for such practice. A judgment is the sentence of the law declared by the court; it is an act done, and presumably, entered i/nsta/nti. Ordinarily, the law does not take note of fractions of a day; judgments are therefore recorded as entered upon a certain day; and there is neither authority for, nor propriety in rendering one and the same judgment in the same cause, upon two distinct days. At the common law all judgments related to, and were considered as entered upon the first day of the term, and the lien thereof dated from said first day; by the statute of this State, Sec. 1, Chap. 77, a judgment is a lien on real estate from the time when it is rendered; there being no priority, as to lien, among judgments rendered at the same term. Whether the lien of this judgment dates from October 17th or October 19th, it is impossible to tell; so, also, whether the lien of this judgment is prior to that of those judgments rendered at the October term of the court or shares equally with them; in brief, is it a judgment of the September or of the October term of the court, is one of the questions presented by this anomalous record. The rights, not only of the parties thereto, but of others, may depend upon the answer to this question. If this is a judgment of the October term, then the motion to set it aside, being made during the term at which it was entered, was in time and should have been granted; and the bill of exceptions having been signed during the term at Avhich such motion Avas disallowed, is a record which can be considered, and shoAvs what the true condition of the cause was Avhen the judgment Avas had. If this is to be considered a judgment, then it is of the October term. It purports to be a final judgment, putting an end to the litigation in that cause befcAveen the parties thereto. After a final judgment there is nothing for the court to do except to aid as it may in the carrying into effect of its final order. A final judgment is the final act by which the rights of the parties are fixed. For the court to go on adjudicating upon and determining the rights of parties is, in effect, to say that the litigation is not at an end—the final judgment not yet pronounced; hence, when the court, speaking by its record, declares that, on the “ 17 th and 19th day of October,” “it Avas considered by the court,” etc., it is to say that its final judgment Avas not rendered until the day last named. The recital commencing “ Order, October 19,1891, John W, McClelland v. Elias J. Baldwin,” is merely the clerk’s lazy Avay of showing that the order which. follows was entered on the nineteenth day of October; it does not purport to shoAV that the judgment before and separately set forth Avas not entered on the seventeenth day of October; there is not in the record any order of adjournment of the September term, or of convening at the October term; the record and minute go on as if all the transactions above mentioned were at one and the same term. The question presented by the filing of an appearance paper and the minutes of the clerk showing the making of a motion by the defendant, is not whether such appearance and motion is not a sufficient appearance to warrant the entry of a personal judgment, but whether the record sIioavs such appearance and motion; the personal judgment against defendant depends upon there being in the record a shoAving that the defendant appeared in the cause. If the record does shoAV an appearance by the defendant then unquestionably such appearance was sufficient to warrant, at a proper time and under proper proceedings, a personal judgment against him. In the present case a party has been condemned without hearing, and if the affidavits presented in his behalf are true, most unjustly condemned. We are therefore compelled to consider whether the record shows that he had such an opportunity to be heard that the failure to have a hearing was his fault; that is, were the proceedings such that it must be said that all the forms prescribed for obtaining judgment were had. So tenacious was the common law that no one should be condemned unheard, that under its provisions it was not only necessary that process summoning the party to appear should be served, but a jilaintiff could not declare or proceed in an action until the defendant had actually appeared in court to answer. If the defendant refused to appear, the only course of the plaintiff in actions wherein arrest was not permissible, was to issue continued process, or to distrain upon the defendant’s goods, by which it was expected be would be induced to appear, or to outlaw him, by which he incurred a qualified forfeiture of his goods and lands, and his civil rights as subject were suspended. Chitty’s Pr., Yol. 3, 141; Cooley’s Bl’kstone, book 3, 280; 1 Boll., 580-1; 15 Coymn’s Dig., title Pleader, B. 1. The actual appearance of the defendant being necessary in order to enable the plaintiff to proceed, it was essential that the record should show such appearance. Tidd’s Pr., 513, 567. At common law the appearance was entered with the proper filacer, an officer whose duty it was to file the writs on which he made proofs, and such appearance was triable by the record. Tidd's Pr., 238; Corbet v. Cook, Cro. Eliz. 468; Comyn’s Dig., title Pleader, B. 1. Hot only at common law ought the appearance to have been entered of record, but the entry on the filacer’s book as well as the mere statement of it on the recognizance roll; the imparlance plea dr issue roll was not an entry of record. Tidd’s Pr., 238; Keilway’s Bep., 180; Comyn’s Dig., supra. A record is a memorial of a proceeding or act of a court of record, entered on a roll or proper place for the preservation thereof. Coke on Lift., 117-2; Cmnyn’s Dig., title Record, 208; Croswell v. Byrens, 9 Johnson’s Rep. 287. At common law the nisi prius record was the official statement of the writ and pleadings, for the use of the judge at nisi prius; on this was subsequently entered the postea and judgment. Chitty’s Gen. Pr., Vol, 3, 804; Stephen on Pleading, 79-81. In Croswell v. Byrens, supra, it was held that a rule of court setting aside a judgment, was not a part of the record and could not be received as evidence against the record, and that to give an entry on the minutes the authority of a record would destroy the certainty, order and solemnity of enrollments; and the court said: “ It has frequently been held that the courts can not regard any proceeding as a matter of record until it has been enrolled.” See Hahn v. Kelley, 34 Cal. 391, 422, 424; McKnight v. Dunlop, 4 Barb. 36, 39, 40. A minute of the clerk is not a record. Martin v. Foulke 114 Ill. 206; Foreman v. Johnson, 37 Ill. App. 452; Leverige v. Dayton, 4 Wash. C. C. 698. At the common law, nothing but what was enrolled was part of the record. A warrant of attorney and essoin, are not part of the record. Case XLVIII, Jenkin’s Rep., 25; Magher v. Howe, 12 Ill. 378; Waterman v. Caton, 55 Ill. 94; Schmidt v. Bauer, 33 Ill. App. 93. In this State the process, pleadings, etc., not being required to be copied upon a parchment roll or in a book, become a part of the record by being filed. Vail v. Iglehart, 69 Ill. 332. But, save when otherwise provided by statute, it is in this State only, that such papers and entries as were at common law enrolled as a part of the record, by mere filing or entry, become a part of the record. Under our statute permitting the entry of judgments by confession in vacation, the warrant of attorney upon which a judgment is so entered by being filed becomes a part of the record. Schmidt v. Bauer, supra. Had appellant filed a plea, such pleading would have been a part of the record, and the record would have recited that he came, etc.; the record in the present case contains no recital of calling, finding of service upon appearance, or pleading by the defendant; it is barren of anything showing personal jurisdiction over him, and a personal judgment against him is therefore unwarranted. Because at common law, judgment could not be entered against the defendant until he had actually appeared, the statute of this State authorizes the entry of judgment, after service of summons, for want of appearance (Sec. 39, Chap. 110); but there are no provisions making the mere filing of an appearance paper, or the minute of a motion, a part of the record; and while it is the case that after judgment, the entry and service of rules to plead, or of the three warnings that at common law the plaintiff was obliged to give the defendant before he could sign judgment for want of a plea, (Chitty’s Gen. Pr., Vol. 3, 497,) the existence and expiration of a general rule to plead will be presumed, there certainly is nothing of record save what is found therein. The paper appearance in this case was filed at the September term, and appellee claims that judgment was entered at the same term. There having been no personal service, such appearance, if by way of a plea, or if it, or the motion for a more specific bill of particulars, had been made a matter of record, would have taken the place of personal service as of its date, and a personal judgment thereon could not have been entered at the same term; Hoes v. Van Alstyne, 16 Ill. 384; Flagg v. Walker, 109 Ill. 494; Leopold v. Steel, 41 Ill. App. 17. Section 24 of chapter 11, entitled “Attachments” provides that when the- defendant appears to the action, the judgment shall have the same force and effect as in suits commenced by summons. Had the defendant been served with summons upon the day the appearance was filed, judgment could not have been entered against him before the October term. An appearanee in an attachment case, where summons has not been served, does not operate to delay judgment against the property levied upon, nor does it render the defendant liable vnstanter to a personal judgment. I understand that this court is unitedly of the opinion that the judgment in this cause ought to be set aside if in accordance with the law it can be. I am satisfied that the law requires that it be removed and the defendant given an opportunity to present his- defense.